Citation Nr: 1728272	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-47 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1971 to September 1974, and from December 1974 to October 1980.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York in which the RO denied the Veteran's claims of a rating in excess of 20% for degenerative disc disease of the lumbar spine and a rating in excess of 10% for degenerative disc disease of the cervical spine. 

This case was before the Board in May 2013.  In its decision, the Board denied the Veteran's claims of a rating in excess of 20% for degenerative disc disease of the lumbar spine and a rating in excess of 10% for degenerative disc disease of the cervical spine.  However, the Board noted that the issue of TDIU had been raised by the record and remanded the case to the RO for additional development. 

In August 2016, the RO denied the claim for TDIU and the case is once again before the Board. 


FINDING OF FACT

The Veteran's service-connected disabilities, individually or in combination, do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The schedular criteria for TDIU are not met, and referral of the matter to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.256(a), 3.159, 3.326(a) (2016).  VCAA satisfied its duty to notify in a July 2013 letter. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered. 

The Veteran declined the opportunity to appear at a hearing before a Veterans Law Judge, but he and his representative have submitted written materials providing personal testimony regarding his claim.  Those materials have been associated with his claim file and have been reviewed by the Board.

As noted above, the Board previously determined that a claim for TDIU had been raised by the record and remanded the case to the RO to develop and adjudicate entitlement to TDIU.  The RO noted the Veteran's November 2009 statement that he had retired from his job at the United States Postal Service (USPS) earlier than expected due to his disabilities and attempted to obtain employment information from the USPS to verify this claim.  USPS responded to the RO's request, directing the RO to obtain employment information from the Office of Personnel Management (OPM) since the Veteran had retired.  The RO sent two requests for information to OPM and received no response.  The RO also informed the Veteran that it was his duty to provide his employment information and afforded him the opportunity to do so.  See March 2015 Letter.  With no information from the Veteran's former employer, the RO reviewed the Veteran's statements, outside lay statements, and the Veteran's medical records to adjudicate the claim.  In short, the Board's remand instructions have been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. §  4.16(a) (2016). 

Pursuant to 38 C.F.R. §  4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. §  4.16(a), such case shall be submitted for extraschedular consideration. 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities. 

The Veteran has the following service-connected disabilities: residuals of a lumbar compression fracture, L3, with degenerative disc disease, rated as 20 percent disabling and degenerative disc disease of the cervical spine, without evidence of radiculopathy, rated as 10 percent disabling.  The service connected disabilities combine to be 30 percent disabling.  Because the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for any time during the period under review, a TDIU may not be granted on a schedular basis.

Pursuant to 38 C.F.R. §  4.16(b), as noted above, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. §  4.16(a), such case shall be submitted to the Director of Compensation Services for extraschedular consideration.  For the following reasons, the Board finds that remand for referral is not warranted in this case.

The Veteran served in the United States Army as a Military Police Officer.  He reports that he has an Associate's Degree in heating and air conditioning as well as a certificate in facility maintenance.  Per the Veteran's report at a June 2011 VA examination, he retired from his job as a maintenance and grounds worker at USPS in July 2007.  In a November 2009 statement, the Veteran claimed that he had retired early from this job, as well as a similar job at Walmart, due to his service-connected disabilities.  Also in November 2009, the Veteran submitted a statement from E.M.M., an office manager for a construction company who claimed that she could not hire the Veteran due to his physical condition. 

A June 2011 VA examiner noted that the Veteran's service-connected disabilities affected his occupational activities by causing decreased mobility, problems with lifting and carrying, and pain.  This had affected the Veteran's job at USPS specifically by causing problems with prolonged standing, climbing ladders, and walking on catwalks.  A July 2011 VA chiropractic consultation report documented  the Veteran's own report of being unable to work in any job involving physical activity, indicating he could not lift objects for long periods of time and could not stand or sit in specific positions.  

Although the Veteran has reported at times an inability to do physical labor, the evidence of record demonstrates that he has been engaging in physical labor throughout the appeal period, to include in full-time employment as a maintenance worker for several years.  See an August 3, 2011 VA Student Note (indicating that the Veteran felt sore after increased activity shoveling gravel); a September 19, 2011 VA Student Note (indicating that the Veteran had been doing a lot of wood work this weekend, which exacerbated his neck pain); an April 18, 2012 VA Chiropractic Note (indicating the Veteran is "able to work more comfortably and experiences a greater range of motion with treatment"); a June 8, 2012 VA Student Note (indicating soreness after just coming from work); a June 27, 2012 VA Student Note (indicating the Veteran's new job mowing grass was going well, and that treatment helps him function better while at work); and July 11, 2012 VA Student Note (indicating the Veteran continues to work without difficulty); an August 1, 2012 VA Student Note (indicating the Veteran "continues his work duties as lifting, moving things around, painting, mowing and other physical labor due to occupation"); a June 5, 2015 VA Assessment (noting full time (irregular) work during the past three years, with 20 days of work for pay within the past 30 days, and also identifying his work as "seasonal" with the County); a June 8, 2015 VA Pain Consult (indicating that the Veteran "[w]orks in maintenance usually from April to October, full time"); a July 26, 2016 VA Pain Management Follow Up (indicating that the Veteran is currently working, and that his work is physically demanding); a November 8, 2016 VA Pain Management Follow Up (indicating that the Veteran's pain interferes with general activity and enjoyment of life to a "moderate" degree, but that he is currently working a physically demanding job).    

The record indicates the Veteran stopped working recently following foot surgery, but an April 2017 VA Behavioral Health outpatient note indicates that the Veteran reported he would like to get back into maintenance work once he healed from a nonservice-connected foot injury.  At the time, he indicated he was patching drywall in his apartment, and getting ready to paint the living room.

Although it appears that the Veteran's service-connected disabilities have made it difficult for him to perform the tasks of his preferred occupation, there is no indication that they in and of themselves prevent him from obtaining work, to include work involving physical labor.  The Board finds the Veteran's report of activities to VA physicians for treatment purposes (demonstrating an ability to perform physical work, on a full-time basis for several months of the year) more probative than his reports to VA suggesting an inability to work in a physical job.  
The Veteran's service-connected spine and neck disabilities do not render him unable to secure and follow a substantially gainful occupation.  Therefore the Board finds that referral of the issue of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration is not warranted . 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to TDIU is denied.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


